Appeal by Four Corners Realty Corporation and by the Town of Huntington and the officials of said town from so much of a judgment entered on the decision of an Official Referee, to whom the matter was referred to hear and determine, which declares invalid the rezoning of a ten-acre parcel of property owned by the first-named appellant from residence “ B ” to “ General Industry” on the ground that it is spot zoning for the benefit of the property owner rather than pursuant to a comprehensive plan for the general welfare of the community. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.